Citation Nr: 0321614	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1968.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge in October 2002, a transcript of which has 
been associated with the claims file.

In early 2003 the Board of Veterans' Appeals (Board) 
undertook internal development of the claim on appeal.  The 
veteran and his representative were notified by letter of the 
additional development.

A VA special audiology examination report dated in July 2003 
of record shows a VA examiner diagnosed tinnitus which she 
linked to the veteran's noise exposure in service.  The Board 
construes the above as an inferred claim of entitlement to 
service connection for tinnitus.  Since this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that the veteran's bilateral sensorineural 
hearing loss is linked to his exposure to a noisy combat 
environment in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The April 1966 report of general medical examination for pre-
induction shows that the general clinical evaluation of the 
ears was normal.  Audiology studies were found to be within 
normal limits.  The December 1968 report of general medical 
examination for release to inactive duty shows the clinical 
evaluation of the ears was normal. There were no 
whispered/spoken voice or audiology studies.  The service 
medical records contain no evidence of hearing loss.

The veteran's record of service (DD 214) shows that his 
military occupational specialty was tank crewman.  His 
decorations include a Purple Heart Medal.

The February 1969 VA general medical examination of the 
veteran shows that clinical evaluation of the ears was 
negative for any abnormalities.

Submitted in support of the veteran's claim were private 
audiology examination reports dated in October 1990, March 
1998, and September 2002 showing the veteran had bilateral 
hearing loss.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in October 2002.  A 
transcript of his testimony has been associated with the 
claims file.  He testified as to hearing difficulties since 
service.

VA conducted a special audiology of the veteran in July 2003.  
Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
65
60
LEFT
15
20
40
70
90

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent.  The examiner, in pertinent part, 
diagnosed moderate to severe high frequency sensorineural 
hearing loss bilaterally.  The examiner recorded that she had 
reviewed the veteran's claims file.  She stated the veteran's 
hearing on entrance into service was normal.  No hearing test 
was completed on discharge.  She recorded that the veteran 
served in combat in tanks.  Therefore, it was at least as 
likely as not that his current hearing loss was the result of 
military service.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F. 3d 389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; Gaines v. West, 11 Vet. App. 353, 359 (1998).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

38 C.F.R. § 3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
to International Standard Organization (ISO/ANSI) units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for bilateral sensorineural hearing loss has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration would only serve to 
further delay resolution of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

VA and private medical documentation obtained in connection 
with the current appeal shows that the veteran has been 
diagnosed with a bilateral sensorineural hearing loss, 
thereby meeting the first requirement in order to prevail on 
a claim of service connection.  See Hickson, supra.

The veteran has reported that he has had hearing problems 
since his exposure to a combat environment in service, which 
he is competent to report.  38 C.F.R. § 3.159 (2002).

The veteran's record of service (DD 214) shows that his 
military occupational specialty was tank crewman.  He has 
combat experience and is a recipient of the Purple Heart 
Medal.  While hearing loss per se is not shown in service, 
the evidentiary record does substantiate a noisy combat 
environment exposure, thereby for all intents and purposes 
supportive of lay evidence of in-service incurrence of a 
disease.

Finally, a VA audiologist, a specialist in hearing loss 
cases, has opined that the veteran's bilateral sensorineural 
hearing loss is likely related to service in view of his 
exposure to a noisy combat environment.  In view of the 
probative, competent evidence linking the veteran's post 
service diagnosed bilateral hearing loss to service, the 
Board finds that service connection therefor is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

